
	
		II
		111th CONGRESS
		1st Session
		S. 1062
		IN THE SENATE OF THE UNITED STATES
		
			May 18, 2009
			Mr. Tester introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Beef Research and Information Act to allow
		  the promotion of beef that is born and raised exclusively in the United States
		  and to establish new referendum requirements.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Beef Checkoff Modernization Act of
			 2009.
		2.Required terms
			 in order
			(a)Contracts and
			 agreementsSection 5(6) of
			 the Beef Research and Information Act (7 U.S.C. 2904(6)) is amended in the
			 first sentence—
				(1)by striking established and
			 inserting new or existing; and
				(2)by inserting and such other
			 organizations and entities as the Secretary determines to be
			 appropriate, after paragraph (4),.
				(b)Use of
			 fundsSection 5 of the Beef
			 Research and Information Act (7 U.S.C. 2904) is amended by adding at the end
			 the following:
				
					(13)Use of
				funds
						(A)In
				generalThe order shall direct that at least 30 percent of the
				funds derived from the assessment of United States producers and made available
				for marketing of products derived from cattle be used only for the promotion
				and marketing of products derived from cattle exclusively born and raised in
				the United States.
						(B)Imported
				beefThe order shall direct that, of the aggregate amount
				collected from importers, a percentage of that amount, to be determined by the
				Committee, shall be reserved to promote products specifically derived from
				cattle not born and raised in the United
				States.
						.
			3.Requirements of
			 referendumSection 7(b) of the
			 Beef Research and Information Act (7 U.S.C. 2906(b)) is amended—
			(1)by striking
			 (b) and the first sentence and inserting the following:
				
					(b)Additional
				referenda To determine suspension or termination of order
						(1)In
				generalBeginning in calendar year 2010 and every 7 years
				thereafter, or more frequently during those 7-year periods, upon the receipt of
				a petition of a representative group comprising 10 percent or more of cattle
				producers (as determined by the Secretary), the Secretary shall conduct a
				referendum—
							(A)to determine
				whether cattle producers favor the termination or suspension of the order;
				and
							(B)to vote on any
				other amendments to the
				order.
							;
			(2)in the second
			 sentence, by striking The Secretary shall and inserting the
			 following:
				
					(2)Majority vote
				to suspend or terminateThe Secretary
				shall
					;
				and
			(3)by adding at the
			 end the following:
				
					(3)Additional
				referenda
						(A)In
				generalIn addition to the referenda required under subsection
				(a) and paragraph (1), not later than 1 year after any proposed amendments to
				the order, the Secretary shall conduct a referendum for the specific amendments
				to determine whether cattle producers favor the termination or suspension of
				the amendments.
						(B)RequirementsExcept
				as provided in subparagraph (C), the specific amendments that are the subject
				of a referendum under subparagraph (A) shall be considered individually.
						(C)Single
				purposeMultiple amendments may be considered jointly if the
				amendments are relevant to a single purpose, including amendments relating to
				changes—
							(i)in the assessment
				level;
							(ii)to the
				contracting requirements;
							(iii)in oversight,
				administration, and organizational structure; or
							(iv)to collection or
				allocation of proceeds.
							(D)Effective
				dateAn amendment approved under a referendum under subparagraph
				(A) shall take effect beginning on the date that is 180 days after the
				amendment receives the majority approval of the producers voting in the
				referendum.
						.
			
